                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH TRENT MOSBY,

                   Plaintiff,                             8:19CV142

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
MR. FRICKY, c/o (FNU); MR.
OSTWALD, c/o (FNU); MRS.
EARLY, Captain (FNU); CARE
SOLUTIONS, INC, (And Staff);
TIMOTHY DUNNING, Sheriff;
DOUGLAS COUNTY BOARD OF
COMISSIONERS, UNIVERSITY OF
NEBRASKA MEDICAL CENTER,
UNKNOWN SECURITY GUARDS,
and CHIEF HEAD OF SECURITY,
(John Doe);

                   Defendants.

       On May 6, 2019, the court ordered Plaintiff to update his address with the
court within 30 days or face dismissal of this action. (Filing No. 12.) To date,
Plaintiff has not updated his address or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.    Plaintiff’s pending motion (filing no. 4) is denied as moot.

      3.    The court will enter judgment by a separate document.
Dated this 12th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                     2
